Exhibit 10.1

Stock Appreciation Rights Agreement

This Stock Appreciation Rights Agreement (“SAR Agreement”) evidences the grant
to Steve Ells (the “Participant”) by Chipotle Mexican Grill, Inc. (the
“Company”) of the right to receive shares of Common Stock of the Company (the
“Shares”) on the terms and conditions provided for below (the “SARs”) pursuant
to the Amended and Restated Chipotle Mexican Grill, Inc. 2011 Stock Incentive
Plan (the “Plan”). This SAR Agreement and the SARs granted hereunder are
expressly subject to all of the terms, definitions and provisions of the Plan as
it may be amended and restated from time to time, and are being entered into and
granted pursuant to that certain Executive Chairman Agreement by and between the
Participant and the Company dated November 28, 2017 (the “Executive Chairman
Agreement”). Capitalized terms used in this SAR Agreement and not defined herein
shall have the meanings attributed to them in the Plan.

1. Grant Date and Term. The date on which the SARs are granted is January 5,
2018 (the “Grant Date”). The term of the SARs is from the Grant Date until
January 5, 2022, subject to earlier termination in connection with employment
termination.

2. Number of Shares Subject to SARs; Rights Conferred by Grant of SARs. The
number of Shares subject to the SARs is 175,000. The SARs represent the right,
upon exercise, to receive a number of Shares with a fair market value,
determined on the date of exercise, equal to the product of (i) the aggregate
number of Shares with respect to which this SAR is exercised and (ii) the excess
of (A) the fair market value of a Share as of the date of exercise over (B) the
SAR Base Price specified below. The fair market value of a share on the date of
exercise shall be determined as provided in Section 5 of this SAR Agreement. The
Participant shall not be entitled to receive a cash payment in respect of the
Shares underlying the SARs on any dividend payment date for the Shares.

3. Base Price. The Base Price of the SARs is $500 (subject to any adjustment
under Section 9 of the Plan).

4. Vesting and Exercisability. Subject to (i) the provisions of the Plan; (ii)
the Participant’s continued employment with the Company and/or any subsidiary or
parent of the Company, and (iii) the occurrence of the Appointment Date (as
defined in the Executive Chairman Agreement) prior to the Vesting Date (as
defined in this Section 4), the SARs shall vest in full on July 4, 2019 (the
“Vesting Date”), provided however, that if the Participant’s employment is
terminated prior to the Vesting Date by the Company without Cause (for purposes
of this SAR Agreement, Cause has the meaning set forth in Exhibit A to the
Executive Chairman Agreement), by the Executive with Good Reason (for purposes
of this SAR Agreement, Good Reason has the meaning set forth in Exhibit A to the
Executive Chairman Agreement), or due to the Executive’s death or disability,
then (subject, in the case of any such termination of employment other than due
to the Executive’s death, to the Executive’s execution and delivery of a
Release, as defined in the Executive Chairman Agreement, and non-revocation of
such Release, in each case within the time periods set forth therein), the SARs
shall become fully vested as of the date on which the Release becomes
non-revocable or, solely in the case of termination of employment due to the
Executive’s death, as of the Date of Termination (as defined in Section 9 of
this SAR Agreement).



1

--------------------------------------------------------------------------------

 

No other accelerated vesting shall occur except as determined by the Committee
or as described in Section 11 of this SAR Agreement.  Notwithstanding any
earlier vesting of the SARs, the SARs may only be exercised during the period
beginning January 5, 2021, and ending upon the date of expiration or earlier
termination of the SARs (such period, the “Exercise Period”).

5. Exercise of SARs. Except as provided in the Plan, the Participant may
exercise a vested SAR, in whole or in part, at any time during the Exercise
Period by providing written notice to the Company stating the number of Shares
in respect of which the SAR is being exercised. Such written notice may be
delivered in person or by certified mail to the Corporate Secretary of the
Company or in such other form or manner as the Committee may approve or any
administrative agent engaged by the Company may specify for such purpose,
including by electronic means. The SARs may not be exercised with respect to a
number of Shares that is less than the lesser of (i) twenty-five (25) or
(ii) the total number of Shares remaining available for exercise pursuant to
this SAR Agreement. Upon exercise, the Participant will receive a number of
Shares having a fair market value at the time of exercise equal to the product
of (A) the excess of the fair market value of a Share at the time of exercise
over the Base Price and (B) the number of Shares with respect to which the SARs
are exercised. For purposes of this Section 5, fair market value shall be the
most recent real time trading price of a Share at the time of exercise of the
SAR as determined in good faith by the Committee or any agent engaged by the
Company to administer the exercise of the SARs, based on transactions reported
on the NYSE or other national securities exchange, provided that if the Shares
are not then listed and traded on the NYSE or other national securities
exchange, fair market value shall be what the Committee determines in good faith
to be the fair market value of a Share at the time of such exercise, using such
criteria as it shall determine, in its discretion, to be appropriate for
valuation.

6. Transferability of SAR.

The SARs granted hereby shall not be transferable except in accordance with the
following provisions:

(a) Limit on Transfers. During the Participant’s lifetime, all SARs shall be
exercisable only by the Participant or, if the Participant is disabled, by the
legal guardian of the disabled Participant.

(b) Dispositions to Beneficiaries. The Participant shall have the right to
designate a beneficiary who shall be entitled to exercise the Participant’s SARs
(subject to their terms and conditions) following the Participant’s death, and
to whom any amounts payable following the Participant’s death shall be paid.
Such designation shall be made in such manner and in accordance with such
procedures as may be established by the Committee from time to time. If no
beneficiary designation has been made to the Committee at the time of the
Participant’s death, then the Participant’s beneficiary shall be deemed to be
the Participant’s estate or heirs pursuant to the laws of descent and
distribution. In order to exercise a SAR after the Participant’s death, the
beneficiary, or if no beneficiary designation has been made, the personal
representative of the Participant’s estate or the Participant’s lawful heirs,
must agree to be bound by the provisions of the Plan and this SAR Agreement and
to be treated as the “Participant” under the Plan and this SAR Agreement. All
references to a “Participant” under the Plan and this SAR Agreement shall



2

--------------------------------------------------------------------------------

 

be deemed to refer to the Participant’s beneficiaries, the personal
representative of the Participant’s estate or the Participant’s heirs, as
applicable after his or her death; provided,  however, that references in the
Plan or this SAR Agreement to the employment of the Participant or to the
termination of such employment or to any competitive activity by the Participant
shall continue to refer to the employment or any competitive activity of the
Participant.

(c) Legal Restrictions on Transferability and Exercise. The SARs covered hereby
may not be exercised in any manner or at any time if the issuance of Shares upon
the exercise of the SARs would constitute a violation of any applicable federal
or state securities or other law or regulation. The Participant agrees that if
any of the Shares acquired by exercise of the SARs granted hereunder are
registered under the Securities Act, no public offering (otherwise than on a
national securities exchange, as defined in the Exchange Act) of any Shares
acquired by exercise of the SARs will be made by the Participant or by any
successor under circumstances such that the Participant or such successor may be
deemed an underwriter, as defined in the Securities Act.

7. Withholding Taxes. No later than the date as of which an amount first becomes
includible in the gross income of the Participant for federal income or
employment tax purposes with respect to the SARs, the Participant shall pay to
the Company or make arrangements satisfactory to the Committee regarding the
payment of, any federal, state, local or foreign taxes of any kind required by
law to be withheld with respect to such amount. To the extent determined and
memorialized in writing by the Committee, the Participant shall have the right
to direct the Company to satisfy the minimum amount (or an amount up to the
Participant’s highest marginal tax rate as may be permitted under the Plan from
time to time provided such withholding does not trigger liability accounting
under FASB ASC Topic 718 or its successor) required for federal, state and local
tax withholding with Shares, including without limitation Shares otherwise
delivered upon exercise of the SARs. The obligations of the Company under the
Plan and this SAR Agreement shall be conditional on such payment, and the
Company shall, to the extent permitted by law, have the right to deduct any such
taxes from any payment otherwise due to the Participant.

8. Applicability of the Plan. The SARs and the Shares that may be purchased by
exercise of the SARs are subject to all provisions of the Plan and all
determinations of the Committee shall be made in accordance with the terms of
the Plan. By executing this SAR Agreement, the Participant expressly
acknowledges (i) receipt of the Plan and any current Plan prospectus and
(ii) the applicability of all provisions of the Plan to the SARs. In the event
of any inconsistency between this SAR Agreement and the Plan, the Plan shall
control.

9. General Termination of Employment. Except for an employment termination that
results from circumstances described in Section 4 or 11 of this SAR Agreement,
the normal treatment of the SARs following the date on which the employment
relationship between the Participant and the Company (including any subsidiary
or parent of the Company) ceases to exist (the “Date of Termination”) shall be
that any unvested SARs held by the Participant as of the Date of Termination
shall immediately expire, and any vested SARs held by the Participant as of the
Date of Termination shall be exercisable during the period beginning January 5,
2021, and ending upon the date of expiration or earlier termination of the SARs.



3

--------------------------------------------------------------------------------

 

10. Termination For Cause. In the event that the Company determines the
Participant’s employment is terminated for Cause, any SARs held by such
Participant on the Date of Termination, whether vested or unvested, shall
immediately expire.

11. Change in Control. In the event of a Change in Control following which the
Common Stock will not continue to be listed for trading on a national securities
exchange, the Committee shall arrange for the substitution for any unvested SARs
with the grant of a replacement award (the “Replacement Award”) to the
Participant of an option or stock appreciation right issued by the surviving or
successor entity (or the ultimate parent thereof) in such Change in Control that
meets all of the following criteria:

(a) Such Replacement Award shall be denominated in securities listed for trading
following such Change in Control on a national securities exchange.

(b) Such Replacement Award shall provide the Participant with substantially the
same economic value and benefits as provided by this SAR Agreement and the
unvested SARs, including (i) an aggregate exercise or base price equal to the
aggregate Base Price of the unvested SARs, (ii) an aggregate spread determined
immediately after such Change in Control equal to the aggregate spread of the
unvested SARs as determined immediately prior to such Change in Control, and
(iii) a ratio of exercise price or base price to the fair market value of the
stock subject to such Replacement Award, as determined immediately after the
Change in Control, that is equal to the ratio of Base Price of the unvested SARs
to the Fair Market Value of the Common Stock, as determined immediately prior to
the Change in Control. Notwithstanding anything to the contrary contained
herein, the substitution of the Replacement Award for the unvested SARs shall be
done in a manner that complies with Section 409A of the Code.

(c) Such Replacement Award shall vest on the date the SARs would otherwise have
vested and be exercisable for the period during which the SARs would otherwise
have been exercisable under the terms of this SAR Agreement, subject to the
Participant’s continued employment with the surviving or successor entity (or a
direct or indirect subsidiary or ultimate parent thereof) through such date,
provided, however, that such Replacement Award will vest immediately if the
Participant’s employment is terminated by the surviving or successor entity
without Cause or by the Participant for Good Reason, in either case at any time
prior to the date of vesting of such Replacement Award.

(d) Notwithstanding Section 11(c) of this SAR Agreement, such Replacement Award
shall vest immediately prior to (i) any transaction with respect to the
surviving or successor entity (or parent or subsidiary company thereof) of
substantially similar character to a Change in Control, or (ii) the securities
underlying such Replacement Award ceasing to be listed on a national securities
exchange.

Upon such substitution the unvested SARs and this SAR Agreement shall terminate
and be of no further force and effect; but if the Committee does not or cannot
provide for a Replacement Award meeting all of the terms set forth above, any
unvested SARs shall vest immediately prior to such Change in Control and the
Participant shall be entitled to exercise the SARs and receive upon such
exercise the consideration to which the Participant would have been entitled in
such Change in



4

--------------------------------------------------------------------------------

 

Control transaction as a holder of Common Stock had the SARs been exercised in
accordance with Section 5 of this SAR Agreement on the business day immediately
preceding such Change in Control transaction.

12. Modification; Waiver. Except as provided in the Plan or this SAR Agreement,
no provision of this SAR Agreement may be amended, modified, or waived unless
such amendment or modification is agreed to in writing and signed by the
Participant and by a duly authorized officer of the Company, and such waiver is
set forth in writing and signed by the party to be charged, provided that any
change that is advantageous to the Participant may be made by the Committee
without the Participant’s consent or written signature or acknowledgement. No
waiver by either party hereto at any time of any breach by the other party
hereto of any condition or provision of this SAR Agreement to be performed by
such other party shall be deemed a waiver of similar or dissimilar provisions or
conditions at the same or at any prior or subsequent time. The Participant
acknowledges and agrees that the SARs granted hereunder satisfy in full the
Participant’s right to receive an equity award pursuant to Section 2(d) of the
Executive Chairman Agreement. The Participant further acknowledges and agrees
that the Committee has the right to amend an outstanding SAR in whole or in part
from time-to-time if the Committee believes, in its sole and absolute
discretion, such amendment is required or appropriate in order to conform the
SAR to, or otherwise satisfy, any legal requirement (including without
limitation the provisions of Section 409A of the Code). Such amendments may be
made retroactively or prospectively and without the approval or consent of the
Participant to the extent permitted by applicable law, provided that the
Committee shall not have any such authority to the extent that the grant or
exercise of such authority would cause any tax to become due under Section 409A
of the Code.

13. Notices. Except as the Committee may otherwise prescribe or allow in
connection with communications procedures developed in coordination with any
third party administrator engaged by the Company, all notices, including notices
of exercise, requests, demands or other communications required or permitted
with respect to the Plan, shall be in writing addressed or delivered to the
parties. Such communications shall be deemed to have been duly given to any
party when delivered by hand, by messenger, by a nationally recognized overnight
delivery company, by facsimile, or by first-class mail, postage prepaid and
return receipt requested, in each case to the applicable addresses set forth
below:

If to the Participant:

﻿

to the Participant’s most recent address on the records of the Company

If to the Company:

﻿

Chipotle Mexican Grill, Inc.
1401 Wynkoop Street, Suite 500
Denver, CO 80202
Attn: Executive Director – Human Resources
Facsimile: 303-222-2500

﻿

 

(or to such other address as the party in question shall from time to time
designate by written notice to the other parties).



5

--------------------------------------------------------------------------------

 

14. Compensation Recovery. The Company may cancel, forfeit or recoup any rights
or benefits of, or payments to, the Participant hereunder, including but not
limited to any Shares issued by the Company upon exercise of vested SARs or the
proceeds from the sale of any such Shares, under any future compensation
recovery policy that it may establish and maintain from time to time, to meet
listing requirements that may be imposed in connection with the Dodd-Frank Wall
Street Reform and Consumer Protection Act or otherwise. The Company shall delay
the exercise of its rights under this Section 14 for the period as may be
required to preserve equity accounting treatment.

15. Governing Law. Except to the extent that provisions of the Plan are governed
by applicable provisions of the Code or other substantive provisions of federal
law, the Plan and all SARs made and actions taken thereunder shall be governed
by and construed and enforced in accordance with the laws of the State of
Delaware without regard to the principles of conflicts of law thereof.

[Signature Page Follows]

﻿

 

6

--------------------------------------------------------------------------------

 

 

Chipotle Mexican Grill, Inc.

﻿

 

﻿

/s/ Neil Flanzraich

﻿

By: Neil Flanzraich

﻿

Its: Lead Director & Chairman of the Compensation Committee of the Board of
Directors

﻿

 

﻿

﻿

﻿

 

﻿

Steve Ells

﻿

 

﻿

/s/ Steve Ells

﻿

 

﻿



 

--------------------------------------------------------------------------------